Exhibit REAL ESTATE PURCHASE CONTRACT (UNIMPROVED PROPERTY) STATE OF CALIFORNIA COUNTY OF KERN 1. PARTIES: The Nacelle Corporation (Seller) agrees to sell and convey to M~Wave, Inc. or its designee (Purchaser), and Purchaser agrees to buy from Seller the Property described below. 2. PROPERTY: Lot , Block, in the unincorporated area of the County of Kern, State of California, described as follows: THE NORTHEAST QUARTER OF SECTION 36, TOWNSHIP 11 NORTH, RANGE 15 WEST, SAN BERNARDINO MERIDIAN, IN THE UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA, ACCORDING TO THE OFFICAL PLAT THEREOF.Assessors Parcel No. 400-053-02 together with all rights, privileges and appurtenances pertaining thereto, including but not limited to: water rights, claims, permits, strips and gores, easements, and cooperative or association memberships (the "Property"). See Exhibit “A” annexed hereto. 3.
